      Case 3:19-cv-01690-L-LL Document 29 Filed 08/21/20 PageID.157 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   KYRIBA CORP., a Delaware                            Case No.: 3:19-cv-1690-L-LL
     Corporation,
12
                                        Plaintiff,       ORDER GRANTING MOTION TO
13                                                       STRIKE ANSWER AND ENTER
     v.                                                  DEFAULT
14
     PROVIDA COMMERCIAL FINANCE, a
15
     Canadian Entity; DOES 1 through 20,
16   inclusive,
17                                   Defendants.
18
19         Pending before the Court in this breach of contract action is Plaintiff’s motion to
20   strike Defendant’s answer and enter default. Defendant did not oppose the motion.
21   Plaintiff's motion is therefore granted as unopposed. See Civ. Loc. Rule 7.1.f.3.c;
22   Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995).
23         Alternatively, the motion is granted pursuant to United States v. High Country
24   Broadcasting Co., Inc., 3 F.3d 1244 (9th Cir. 1993) (default entered against
25   unrepresented entity). Defendant Provida Commercial Finance is a Canadian business
26   entity. (Doc. no. 1 at 1; doc. no. 9 at 1.) Defendant, represented by counsel, timely
27   answered the complaint. (See doc. no. 9.) On February 14, 2020, Defendant’s counsel
28   filed a motion to withdraw, which was granted on February 18, 2020. (Doc. nos. 25, 26.)

                                                     1
                                                                                    3:19-cv-1690-L-LL
      Case 3:19-cv-01690-L-LL Document 29 Filed 08/21/20 PageID.158 Page 2 of 2



 1   On February 19, 2020, Magistrate Judge Linda Lopez issued an order vacating the
 2   settlement conference, informing Defendant that “in the Southern District of California, a
 3   corporate entity cannot appear pro se,” and setting March 4, 2020 as the date by which
 4   Defendant must enter appearance of new counsel. (Doc. no. 27 (citing Civ. Loc. R.
 5   83.3(j).) Nevertheless, no counsel has entered an appearance on Defendant’s behalf to
 6   date. On April 6, 2020, Plaintiff filed the pending motion to strike the answer and enter
 7   default pursuant to Civil Local Rule 83.3. The motion was served on Defendant (see doc.
 8   no. 28-3), however Defendant has not responded.
 9         As a business entity, Defendant is not able to proceed unrepresented:
10         Only natural persons representing their individual interests in propria
           persona may appear in court without representation by an attorney . . .. All
11
           other parties, including corporations, partnerships and other legal entities,
12         may appear in court only through an attorney admitted to practice pursuant
           to Civil Local Rule 83.3.
13
14   Civ. Loc. Rule 83.3.j; see also High Country Broadcasting, 3 F.3d at 1245. When a
15   business entity fails to retain counsel, it is appropriate for to strike its answer and enter
16   default. See id.; see also Employee Painters’ Trust v. Ethan Enterprises, Inc., 480 F.3d
17   993, 998 (9th Cir. 2007).
18         Accordingly, Plaintiff’s motion to strike Defendant’s answer and enter default is
19   granted on this alternative reason. The Clerk of Court shall strike Defendant’s answer
20   (doc. no. 9) and enter default. If Plaintiff intends to move for a default judgment
21   pursuant to Federal Rule of Civil Procedure 55(b), it must file its motion no later than the
22   time specified in Civil Local Rule 55.1.
23         IT IS SO ORDERED.
24   Dated: August 21, 2020
25
26
27
28

                                                    2
                                                                                      3:19-cv-1690-L-LL
